Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reopening of Prosecution After Appeal Brief

1.  	In view of the “APPEAL BRIEF” filed on 10/07/2021, “PROSECUTION IS HEREBY REOPENED”. 

To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

          /AYAZ R SHEIKH/         Supervisory Patent Examiner, Art Unit 2476                                                                                                                                                                                               


DETAILED ACTION

2. 	This non-final rejection is in reply to an Appeal Brief filed on 10/07/2021. Status of claims are: 

** Claims 1-8 are allowed.
** Claims 9-13, 15-17, and 19-20 are pending.
** Claims 14 and 18 are objected to.


Arguments
2. 	Applicant arguments presented on 10/07/2021, have all been considered but they are moot in view of new grounds of rejection.  The reasons are set forth below:

 					Prior Art
3. 	U. S. Patent Pub No. 20120047407 A1 issued to Tilwani et al., (hereinafter Tilwani) .


Claim Rejections - 35 USC § 103  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. 	Claims 9-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120047407 A1 to Tilwani et al.,  (hereinafter Tilwani) in view of  US20180007113 A1 to Parron et al. (hereinafter Parron).
Regarding claim 9, a method, comprising: by a wireless device: 
adaptively selecting a packet reordering timer length to use for the packet data, wherein the packet reordering timer length is selected from multiple possible packet reordering timer lengths, wherein the packet reordering timer length is selected based at least in part on a robust header compression (RoHC) decompressor state of the PDCP layer; and 
(Tilwani: See para[0023] for the timeout period of a reordering timer can be dynamically (variably) set or adjusted based on a predetermined condition (e.g., based on robust header compression (ROHC) decompressor state of PDCP layer) when receiving a packet.)


Although Tilwani teaches receiving packet data at RLC layer, however, Tilwani does not seem to explicitly disclose:

receiving packet data at a packet data convergence protocol (PDCP) layer; processing the packet data at the PDCP layer using the selected packet reordering timer length. 
However, in a similar field, Parron teaches:
receiving packet data at a packet data convergence protocol (PDCP) layer; 
(Parron: See para[0029] and Fig. 2, #206, UE PDCP having ROHC receiving audio data)

processing the packet data at the PDCP layer using the selected packet reordering timer length. (Parron: See para[0043] and Fig. 2, #214, for data having sequence number, traversing through PDCP layer including ROHC decompression.  See para[0067] for missing/lost packets determined based on sequence number.  It is understood that all packets having sequences will go through the ROHC decompression)


Tilwani teaches packet reording timer, wherein the length of time can be set dynamically based on a predetermined condition.  (Tilwani: See para[0023])

Parron teaches technique of packet data having a sequence number, traversing through PDCP layer including ROHC decompression.  (Parron: See para[0043] and Fig. 2, #214) 


 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, packets going through PDCP layer including ROHC decompression, as taught by Parron, with the teachings of Tilwani, in order to benefit from the enhancements of having data packets going through PDCP layer that includes ROHC component. (Parron: See para[0043] and Fig. 2, #214))
Regarding claim 10, the method of claim 9, wherein a longer length is selected for the packet reordering timer length when the RoHC decompressor state comprises a first order state than when the RoHC decompressor state comprises an initialization/refresh state. (Tilwani: See para[0023] for the timeout period of a reordering timer can be dynamically (variably) set or adjusted based on a predetermined condition (e.g., based on robust header compression (ROHC) decompressor state of PDCP layer) when receiving a packet.)
Regarding claim 11, the method of claim 9, wherein a longer length is selected for the packet reordering timer length when the RoHC decompressor state comprises a second order state than when the RoHC decompressor state comprises a first order state. (Tilwani: See para[0023] for the timeout period of a reordering timer can be dynamically (variably) set or adjusted based on a predetermined condition (e.g., based on robust header compression (ROHC) decompressor state of PDCP layer) when receiving a packet.)
Regarding claim 12, the method of claim 9, wherein the packet data comprises packet data received by the device wirelessly via a fifth generation new radio (5G NR) compressed data radio bearer. (Parron: See para[0029]-[0030] for  UE communicating PDCP layer packets using 5G network, wherein PDCP layer includes ROHC compression)

Tilwani teaches packet reording timer, wherein the length of time can be set dynamically based on a predetermined condition.  (Tilwani: See para[0023])

Parron teaches technique of packet data having a sequence number, traversing through PDCP layer including ROHC decompression.  (Parron: See para[0043] and Fig. 2, #214) 


 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, packets going through PDCP layer including ROHC decompression, as taught by Parron, with the teachings of Tilwani, in order to benefit from the enhancements of having data packets going through PDCP layer that includes ROHC component. (Parron: See para[0043] and Fig. 2, #214))
Regarding claim 13, the method of claim 9, wherein the packet data further comprises packet data received by the device wirelessly via a long term evolution (LTE) compressed data radio bearer. (Parron: See para[0029]-[0030] for  UE communicating PDCP layer packets using 5G network, wherein PDCP layer includes ROHC compression)

Tilwani teaches packet reording timer, wherein the length of time can be set dynamically based on a predetermined condition.  (Tilwani: See para[0023])

Parron teaches technique of packet data having a sequence number, traversing through PDCP layer including ROHC decompression.  (Parron: See para[0043] and Fig. 2, #214) 


 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, packets going through PDCP layer including ROHC decompression, as taught by Parron, with the teachings of Tilwani, in order to benefit from the enhancements of having data packets going through PDCP layer that includes ROHC component. (Parron: See para[0043] and Fig. 2, #214))

Regarding claim 15,  wireless device, comprising: 

a plurality of antennas; a radio operably coupled to the plurality of antennas; and a processing element operably coupled to the radio; wherein the wireless device is configured to:

adaptively select a first packet reordering timer length to use for the first packet data, wherein the first packet reordering timer length is selected from multiple possible packet reordering timer lengths based at least in part on a robust header compression (RoHC) decompressor state of the PDCP layer; 
(Tilwani: See para[0023] for the timeout period of a reordering timer can be dynamically (variably) set or adjusted based on a predetermined condition (e.g., based on robust header compression (ROHC) decompressor state of PDCP layer) when receiving a packet.)


Although Tilwani teaches receiving packet data at MAC layer, however, Tilwani does not seem to explicitly disclose:

receive first packet data at a packet data convergence protocol (PDCP) layer;
and process the first packet data at the PDCP layer using the first packet reordering timer length. 
However, in a similar field, Parron teaches:

receive first packet data at a packet data convergence protocol (PDCP) layer; and 
(Parron: See para[0029] and Fig. 2, #206, UE PDCP having ROHC receiving audio data)

process the first packet data at the PDCP layer using the first packet reordering timer length. (Parron: See para[0043] and Fig. 2, #214, for data having sequence number, traversing through PDCP layer including ROHC decompression.  It is understood that all packets having sequences will go through the ROHC decompression.  See para[0067] for missing/lost packets determined based on sequence number.)

Tilwani teaches packet reording timer, wherein the length of time can be set dynamically based on a predetermined condition.  (Tilwani: See para[0023])

Parron teaches technique of packet data having a sequence number, traversing through PDCP layer including ROHC decompression.  (Parron: See para[0043] and Fig. 2, #214) 


 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, packets going through PDCP layer including ROHC decompression, as taught by Parron, with the teachings of Tilwani, in order to benefit from the enhancements of having data packets going through PDCP layer that includes ROHC component. (Parron: See para[0043] and Fig. 2, #214))
Regarding claim 16, the wireless device of claim 15, receive second packet data at a packet data convergence protocol (PDCP) layer; adaptively select a second packet reordering timer length to use for the second packet data at the PDCP layer, wherein the second packet reordering timer length is selected from multiple possible packet reordering timer lengths, wherein the second packet reordering timer length is different than the first packet reordering timer length; and process the second packet data at the PDCP layer using the second packet reordering timer length. (Tilwani: See para[0023] for the timeout period of a reordering timer can be dynamically (variably) set or adjusted based on a predetermined condition (e.g., based on robust header compression (ROHC) decompressor state of PDCP layer) when receiving a packet.)
Regarding claim 17, the wireless device of claim 16, wherein the first packet data is associated with a first data radio bearer, wherein the first data radio bearer is in a first robust header compression (RoHC) decompressor state at the PDCP layer of the wireless device, wherein the second packet data is associated with a second data radio bearer, wherein the second data radio bearer is in a second RoHC decompressor state at the PDCP layer of the wireless device, wherein the second RoHC decompressor state is different than the first RoHC decompressor state, wherein different packet reordering timer lengths are selected for the first packet data and for the second packet data based at least in part on the second RoHC decompressor state being different than the first RoHC decompressor state. (Tilwani: See para[0023] for the timeout period of a reordering timer can be dynamically (variably) set or adjusted based on a predetermined condition (e.g., based on robust header compression (ROHC) decompressor state of PDCP layer) when receiving a packet.

Regarding claim 19, the wireless device of claim 15, wherein the wireless device is further configured to: 

receive configuration information indicating to enable adaptive packet reordering timer length selection, wherein adaptively selecting the first packet reordering timer length from multiple possible packet reordering timer lengths is based at least in part on the configuration information indicating to enable adaptive packet reordering timer length selection. (Tilwani: See para[0023] for the timeout period of a reordering timer can be configured to dynamically (variably) set or adjusted based on a predetermined condition (e.g., based on robust header compression (ROHC) decompressor state of PDCP layer) when receiving a packet.)
Regarding claim 20, the wireless device of claim 15, wherein the wireless device is further configured to: receive configuration information indicating the multiple possible packet reordering timer lengths from which the first packet reordering timer length is selected.
(Tilwani: See para[0023] for the timeout period of a reordering timer can be dynamically (variably) set or adjusted based on a predetermined condition (e.g., based on robust header compression (ROHC) decompressor state of PDCP layer) when receiving a packet.)


Allowable Subject Matter
6.	   Claims 14 and 18 are objected to as being dependent upon a rejected base claims 9 and 15, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on 9am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477